Cite as: 572 U. S. ____ (2014)            1

                          Per Curiam

SUPREME COURT OF THE UNITED STATES
  ROBERT R. TOLAN v. JEFFREY WAYNE COTTON
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT

               No. 13–551.   Decided May 5, 2014


   PER CURIAM.
   During the early morning hours of New Year’s Eve,
2008, police sergeant Jeffrey Cotton fired three bullets at
Robert Tolan; one of those bullets hit its target and punc-
tured Tolan’s right lung. At the time of the shooting,
Tolan was unarmed on his parents’ front porch about 15 to
20 feet away from Cotton. Tolan sued, alleging that Cot-
ton had exercised excessive force in violation of the Fourth
Amendment. The District Court granted summary judg-
ment to Cotton, and the Fifth Circuit affirmed, reasoning
that regardless of whether Cotton used excessive force, he
was entitled to qualified immunity because he did not
violate any clearly established right. 713 F.3d 299 (2013).
In articulating the factual context of the case, the Fifth
Circuit failed to adhere to the axiom that in ruling on a
motion for summary judgment, “[t]he evidence of the
nonmovant is to be believed, and all justifiable inferences
are to be drawn in his favor.” Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 255 (1986). For that reason, we vacate
its decision and remand the case for further proceedings
consistent with this opinion.
                             I

                             A

  The following facts, which we view in the light most
favorable to Tolan, are taken from the record evidence and
the opinions below. At around 2:00 on the morning of
December 31, 2008, John Edwards, a police officer, was on
patrol in Bellaire, Texas, when he noticed a black Nissan
2                    TOLAN v. COTTON

                         Per Curiam

sport utility vehicle turning quickly onto a residential
street. The officer watched the vehicle park on the side of
the street in front of a house. Two men exited: Tolan and
his cousin, Anthony Cooper.
   Edwards attempted to enter the license plate number of
the vehicle into a computer in his squad car. But he keyed
an incorrect character; instead of entering plate number
696BGK, he entered 695BGK. That incorrect number
matched a stolen vehicle of the same color and make. This
match caused the squad car’s computer to send an auto-
matic message to other police units, informing them that
Edwards had found a stolen vehicle.
   Edwards exited his cruiser, drew his service pistol and
ordered Tolan and Cooper to the ground. He accused
Tolan and Cooper of having stolen the car. Cooper re-
sponded, “That’s not true.” Record 1295. And Tolan ex-
plained, “That’s my car.” Ibid. Tolan then complied with
the officer’s demand to lie face-down on the home’s front
porch.
   As it turned out, Tolan and Cooper were at the home
where Tolan lived with his parents. Hearing the commo-
tion, Tolan’s parents exited the front door in their paja-
mas. In an attempt to keep the misunderstanding from
escalating into something more, Tolan’s father instructed
Cooper to lie down, and instructed Tolan and Cooper to
say nothing. Tolan and Cooper then remained facedown.
   Edwards told Tolan’s parents that he believed Tolan and
Cooper had stolen the vehicle. In response, Tolan’s father
identified Tolan as his son, and Tolan’s mother explained
that the vehicle belonged to the family and that no crime
had been committed. Tolan’s father explained, with his
hands in the air, “[T]his is my nephew. This is my son.
We live here. This is my house.” Id., at 2059. Tolan’s
mother similarly offered, “[S]ir this is a big mistake. This
car is not stolen. . . . That’s our car.” Id., at 2075.
   While Tolan and Cooper continued to lie on the ground
                     Cite as: 572 U. S. ____ (2014)                     3

                              Per Curiam

in silence, Edwards radioed for assistance. Shortly there-
after, Sergeant Jeffrey Cotton arrived on the scene and
drew his pistol. Edwards told Cotton that Cooper and
Tolan had exited a stolen vehicle. Tolan’s mother reiter-
ated that she and her husband owned both the car Tolan
had been driving and the home where these events were
unfolding. Cotton then ordered her to stand against the
family’s garage door. In response to Cotton’s order, To-
lan’s mother asked, “[A]re you kidding me? We’ve lived
her[e] 15 years. We’ve never had anything like this hap-
pen before.” Id., at 2077; see also id., at 1465.
  The parties disagree as to what happened next. Tolan’s
mother and Cooper testified during Cotton’s criminal trial1
that Cotton grabbed her arm and slammed her against the
garage door with such force that she fell to the ground.
Id., at 2035, 2078–2080. Tolan similarly testified that
Cotton pushed his mother against the garage door. Id., at
2479. In addition, Tolan offered testimony from his mother
and photographic evidence to demonstrate that Cotton
used enough force to leave bruises on her arms and back
that lasted for days. Id., at 2078–2079, 2089–2091. By
contrast, Cotton testified in his deposition that when he
was escorting the mother to the garage, she flipped her
arm up and told him to get his hands off her. Id., at 1043.
He also testified that he did not know whether he left
bruises but believed that he had not. Id., at 1044.
  The parties also dispute the manner in which Tolan
responded. Tolan testified in his deposition and during
the criminal trial that upon seeing his mother being
pushed, id., at 1249, he rose to his knees, id., at 1928.
Edwards and Cotton testified that Tolan rose to his feet.
——————
  1 The events described here led to Cotton’s criminal indictment in

Harris County, Texas, for aggravated assault by a public servant. 713
F.3d 299, 303 (CA5 2013). He was acquitted. Ibid. The testimony of
Tolan’s mother during Cotton’s trial is a part of the record in this civil
action. Record 2066–2087.
4                        TOLAN v. COTTON

                              Per Curiam

Id., at 1051–1052, 1121.
  Both parties agree that Tolan then exclaimed, from
roughly 15 to 20 feet away, 713 F.3d, at 303, “[G]et your
fucking hands off my mom.” Record 1928. The parties
also agree that Cotton then drew his pistol and fired three
shots at Tolan. Tolan and his mother testified that these
shots came with no verbal warning. Id., at 2019, 2080.
One of the bullets entered Tolan’s chest, collapsing his
right lung and piercing his liver. While Tolan survived, he
suffered a life-altering injury that disrupted his budding
professional baseball career and causes him to experience
pain on a daily basis.
                             B
  In May 2009, Cooper, Tolan, and Tolan’s parents filed
this suit in the Southern District of Texas, alleging claims
under Rev. Stat. §1979, 42 U.S. C. §1983. Tolan claimed,
among other things, that Cotton had used excessive force
against him in violation of the Fourth Amendment.2 After
discovery, Cotton moved for summary judgment, arguing
that the doctrine of qualified immunity barred the suit.
That doctrine immunizes government officials from dam-
ages suits unless their conduct has violated a clearly
established right.
  The District Court granted summary judgment to Cot-
ton. 854 F. Supp. 2d 444 (SD Tex. 2012). It reasoned that
Cotton’s use of force was not unreasonable and therefore
did not violate the Fourth Amendment. Id., at 477–478.
The Fifth Circuit affirmed, but on a different basis. 713
F.3d 299. It declined to decide whether Cotton’s actions
——————
   2 The complaint also alleged that the officers’ actions violated the

Equal Protection Clause to the extent they were motivated by Tolan’s
and Cooper’s race. 854 F. Supp. 2d 444, 465 (SD Tex. 2012). In addi-
tion, the complaint alleged that Cotton used excessive force against
Tolan’s mother. Id., at 468. Those claims, which were dismissed, id., at
465, 470, are not before this Court.
                     Cite as: 572 U. S. ____ (2014)                    5

                              Per Curiam

violated the Fourth Amendment. Instead, it held that
even if Cotton’s conduct did violate the Fourth Amend-
ment, Cotton was entitled to qualified immunity because
he did not violate a clearly established right. Id., at 306.
   In reaching this conclusion, the Fifth Circuit began by
noting that at the time Cotton shot Tolan, “it was . . .
clearly established that an officer had the right to use
deadly force if that officer harbored an objective and rea-
sonable belief that a suspect presented an ‘immediate
threat to [his] safety.’ ” Id., at 306 (quoting Deville v.
Marcantel, 567 F.3d 156, 167 (CA5 2009)). The Court
of Appeals reasoned that Tolan failed to overcome the
qualified-immunity bar because “an objectively-reasonable
officer in Sergeant Cotton’s position could have . . . be-
lieved” that Tolan “presented an ‘immediate threat to the
safety of the officers.’ ” 713 F.3d, at 307.3 In support of
this conclusion, the court relied on the following facts: the
front porch had been “dimly-lit”; Tolan’s mother had “re-
fus[ed] orders to remain quiet and calm”; and Tolan’s
words had amounted to a “verba[l] threa[t].” Ibid. Most
critically, the court also relied on the purported fact that
Tolan was “moving to intervene in” Cotton’s handling of
his mother, id., at 305, and that Cotton therefore could
reasonably have feared for his life, id., at 307. Accord-
ingly, the court held, Cotton did not violate clearly estab-
lished law in shooting Tolan.
   The Fifth Circuit denied rehearing en banc. 538 Fed.
Appx. 374 (2013). Three judges voted to grant rehearing.
Judge Dennis filed a dissent, contending that the panel
opinion “fail[ed] to address evidence that, when viewed in
——————
  3 Tolan argues that the Fifth Circuit incorrectly analyzed the reason-

ableness of Sergeant Cotton’s beliefs under the second prong of the
qualified-immunity analysis rather than the first. See Pet. for Cert. 12,
20. Because we rule in Tolan’s favor on the narrow ground that the
Fifth Circuit erred in its application of the summary judgment stand-
ard, we express no view as to Tolan’s additional argument.
6                    TOLAN v. COTTON

                         Per Curiam

the light most favorable to the plaintiff, creates genuine
issues of material fact as to whether an objective officer in
Cotton’s position could have reasonably and objectively
believed that [Tolan] posed an immediate, significant
threat of substantial injury to him.” Id., at 377.
                             II

                             A

   In resolving questions of qualified immunity at sum-
mary judgment, courts engage in a two-pronged inquiry.
The first asks whether the facts, “[t]aken in the light most
favorable to the party asserting the injury, . . . show the
officer’s conduct violated a [federal] right[.]” Saucier v.
Katz, 533 U.S. 194, 201 (2001). When a plaintiff alleges
excessive force during an investigation or arrest, the
federal right at issue is the Fourth Amendment right
against unreasonable seizures. Graham v. Connor, 490
U.S. 386, 394 (1989). The inquiry into whether this right
was violated requires a balancing of “ ‘the nature and
quality of the intrusion on the individual’s Fourth
Amendment interests against the importance of the gov-
ernmental interests alleged to justify the intrusion.’ ”
Tennessee v. Garner, 471 U.S. 1, 8 (1985); see Graham,
supra, at 396.
   The second prong of the qualified-immunity analysis
asks whether the right in question was “clearly estab-
lished” at the time of the violation. Hope v. Pelzer, 536
U.S. 730, 739 (2002). Governmental actors are “shielded
from liability for civil damages if their actions did not
violate ‘clearly established statutory or constitutional
rights of which a reasonable person would have known.’ ”
Ibid. “[T]he salient question . . . is whether the state of
the law” at the time of an incident provided “fair warning”
to the defendants “that their alleged [conduct] was uncon-
stitutional.” Id., at 741.
    Courts have discretion to decide the order in which to
                  Cite as: 572 U. S. ____ (2014)            7

                           Per Curiam

engage these two prongs. Pearson v. Callahan, 555 U.S.
223, 236 (2009). But under either prong, courts may not
resolve genuine disputes of fact in favor of the party seek-
ing summary judgment. See Brosseau v. Haugen, 543
U.S. 194, 195, n. 2 (2004) (per curiam); Saucier, supra, at
201; Hope, supra, at 733, n. 1. This is not a rule specific to
qualified immunity; it is simply an application of the more
general rule that a “judge’s function” at summary judg-
ment is not “to weigh the evidence and determine the
truth of the matter but to determine whether there is a
genuine issue for trial.” Anderson, 477 U.S., at 249.
Summary judgment is appropriate only if “the movant
shows that there is no genuine issue as to any material
fact and the movant is entitled to judgment as a matter of
law.” Fed. Rule Civ. Proc. 56(a). In making that determi-
nation, a court must view the evidence “in the light most
favorable to the opposing party.” Adickes v. S. H. Kress &
Co., 398 U.S. 144, 157 (1970); see also Anderson, supra, at
255.
  Our qualified-immunity cases illustrate the importance
of drawing inferences in favor of the nonmovant, even
when, as here, a court decides only the clearly-established
prong of the standard. In cases alleging unreasonable
searches or seizures, we have instructed that courts
should define the “clearly established” right at issue on
the basis of the “specific context of the case.” Saucier,
supra, at 201; see also Anderson v. Creighton, 483 U.S.
635, 640–641 (1987). Accordingly, courts must take care
not to define a case’s “context” in a manner that imports
genuinely disputed factual propositions. See Brosseau,
supra, at 195, 198 (inquiring as to whether conduct violated
clearly established law “ ‘in light of the specific context
of the case’ ” and construing “facts . . . in a light most
favorable to” the nonmovant).
8                     TOLAN v. COTTON

                         Per Curiam

                               B
   In holding that Cotton’s actions did not violate clearly
established law, the Fifth Circuit failed to view the evi-
dence at summary judgment in the light most favorable to
Tolan with respect to the central facts of this case. By
failing to credit evidence that contradicted some of its key
factual conclusions, the court improperly “weigh[ed] the
evidence” and resolved disputed issues in favor of the
moving party, Anderson, 477 U.S., at 249.
   First, the court relied on its view that at the time of the
shooting, the Tolans’ front porch was “dimly-lit.” 713
F.3d, at 307. The court appears to have drawn this as-
sessment from Cotton’s statements in a deposition that
when he fired at Tolan, the porch was “ ‘fairly dark,’ ” and
lit by a gas lamp that was “ ‘decorative.’ ” Id., at 302. In
his own deposition, however, Tolan’s father was asked
whether the gas lamp was in fact “more decorative than
illuminating.” Record 1552. He said that it was not. Ibid.
Moreover, Tolan stated in his deposition that two flood-
lights shone on the driveway during the incident, id.,
at 2496, and Cotton acknowledged that there were two
motion-activated lights in front of the house. Id., at 1034.
And Tolan confirmed that at the time of the shooting, he
was “not in darkness.” Id., at 2498–2499.
   Second, the Fifth Circuit stated that Tolan’s mother
“refus[ed] orders to remain quiet and calm,” thereby “com-
pound[ing]” Cotton’s belief that Tolan “presented an im-
mediate threat to the safety of the officers.” 713 F.3d, at
307 (internal quotation marks omitted). But here, too, the
court did not credit directly contradictory evidence. Al-
though the parties agree that Tolan’s mother repeatedly
informed officers that Tolan was her son, that she lived in
the home in front of which he had parked, and that the
vehicle he had been driving belonged to her and her hus-
band, there is a dispute as to how calmly she provided this
information. Cotton stated during his deposition that
                 Cite as: 572 U. S. ____ (2014)           9

                          Per Curiam

Tolan’s mother was “very agitated” when she spoke to the
officers. Record 1032–1033. By contrast, Tolan’s mother
testified at Cotton’s criminal trial that she was neither
“aggravated” nor “agitated.” Id., at 2075, 2077.
  Third, the Court concluded that Tolan was “shouting,”
713 F.3d, at 306, 308, and “verbally threatening” the
officer, id., at 307, in the moments before the shooting.
The court noted, and the parties agree, that while Cotton
was grabbing the arm of his mother, Tolan told Cotton,
“[G]et your fucking hands off my mom.” Record 1928. But
Tolan testified that he “was not screaming.” Id., at 2544.
And a jury could reasonably infer that his words, in con-
text, did not amount to a statement of intent to inflict
harm. Cf. United States v. White, 258 F.3d 374, 383 (CA5
2001) (“A threat imports ‘[a] communicated intent to
inflict physical or other harm’ ” (quoting Black’s Law
Dictionary 1480 (6th ed. 1990))); Morris v. Noe, 672 F.3d
1185, 1196 (CA10 2012) (inferring that the words “Why
was you talking to Mama that way” did not constitute an
“overt threa[t]”). Tolan’s mother testified in Cotton’s
criminal trial that he slammed her against a garage door
with enough force to cause bruising that lasted for days.
Record 2078–2079. A jury could well have concluded that
a reasonable officer would have heard Tolan’s words not as
a threat, but as a son’s plea not to continue any assault of
his mother.
  Fourth, the Fifth Circuit inferred that at the time of the
shooting, Tolan was “moving to intervene in Sergeant
Cotton’s” interaction with his mother. 713 F.3d, at
305; see also id., at 308 (characterizing Tolan’s behavior
as “abruptly attempting to approach Sergeant Cotton,”
thereby “inflam[ing] an already tense situation”). The
court appears to have credited Edwards’ account that at
the time of the shooting, Tolan was on both feet “[i]n a
crouch” or a “charging position” looking as if he was going
to move forward. Record 1121–1122. Tolan testified at
10                   TOLAN v. COTTON

                         Per Curiam

trial, however, that he was on his knees when Cotton shot
him, id., at 1928, a fact corroborated by his mother, id., at
2081. Tolan also testified in his deposition that he “wasn’t
going anywhere,” id., at 2502, and emphasized that he did
not “jump up,” id., at 2544.
   Considered together, these facts lead to the inescapable
conclusion that the court below credited the evidence of
the party seeking summary judgment and failed properly
to acknowledge key evidence offered by the party opposing
that motion. And while “this Court is not equipped to
correct every perceived error coming from the lower federal
courts,” Boag v. MacDougall 454 U.S. 364, 366 (1982)
(O’Connor, J., concurring), we intervene here because the
opinion below reflects a clear misapprehension of sum-
mary judgment standards in light of our precedents. Cf.
Brosseau, 543 U.S., at 197–198 (summarily reversing
decision in a Fourth Amendment excessive force case “to
correct a clear misapprehension of the qualified immunity
standard”); see also Florida Dept. of Health and Rehabili-
tative Servs. v. Florida Nursing Home Assn., 450 U.S.
147, 150 (1981) (per curiam) (summarily reversing an
opinion that could not “be reconciled with the principles
set out” in this Court’s sovereign immunity jurisprudence).
   The witnesses on both sides come to this case with their
own perceptions, recollections, and even potential biases.
It is in part for that reason that genuine disputes are
generally resolved by juries in our adversarial system. By
weighing the evidence and reaching factual inferences
contrary to Tolan’s competent evidence, the court below
neglected to adhere to the fundamental principle that at
the summary judgment stage, reasonable inferences
should be drawn in favor of the nonmoving party.
   Applying that principle here, the court should have
acknowledged and credited Tolan’s evidence with regard
to the lighting, his mother’s demeanor, whether he shouted
words that were an overt threat, and his positioning
                 Cite as: 572 U. S. ____ (2014)          11

                          Per Curiam

during the shooting. This is not to say, of course, that
these are the only facts that the Fifth Circuit should con-
sider, or that no other facts might contribute to the rea-
sonableness of the officer’s actions as a matter of law. Nor
do we express a view as to whether Cotton’s actions vio-
lated clearly established law. We instead vacate the Fifth
Circuit’s judgment so that the court can determine whether,
when Tolan’s evidence is properly credited and factual
inferences are reasonably drawn in his favor, Cotton’s
actions violated clearly established law.
                        *   *    *
  The petition for certiorari and the NAACP Legal De-
fense and Educational Fund’s motion to file an amicus
curiae brief are granted. The judgment of the United
States Court of Appeals for the Fifth Circuit is vacated,
and the case is remanded for further proceedings con-
sistent with this opinion.
                                         It is so ordered.
                  Cite as: 572 U. S. ____ (2014)             1

                ALITO, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
   ROBERT R. TOLAN v. JEFFREY WAYNE COTTON
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

    STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT

                No. 13–551.   Decided May 5, 2014


   JUSTICE ALITO, with whom JUSTICE SCALIA joins, con-
curring in the judgment.
   The Court takes two actions. It grants the petition for a
writ of certiorari, and it summarily vacates the judgment
of the Court of Appeals.
   The granting of a petition for plenary review is not a
decision from which Members of this Court have custom-
arily registered dissents, and I do not do so here. I note,
however, that the granting of review in this case sets a
precedent that, if followed in other cases, will very sub-
stantially alter the Court’s practice. See, e.g., this Court’s
Rule 10 (“A petition for a writ of certiorari is rarely granted
when the asserted error consists of erroneous factual
findings or the misapplication of a properly stated rule of
law”); S. Shapiro, K. Geller, T. Bishop, E. Hartnett, & D.
Himmelfarb, Supreme Court Practice §5.12(c)(3), p. 352
(10th ed. 2013) (“[E]rror correction . . . is outside the
mainstream of the Court’s functions and . . . not among
the ‘compelling reasons’ . . . that govern the grant of
certiorari”).
   In my experience, a substantial percentage of the civil
appeals heard each year by the courts of appeals present
the question whether the evidence in the summary judg-
ment record is just enough or not quite enough to support
a grant of summary judgment. The present case falls into
that very large category. There is no confusion in the
courts of appeals about the standard to be applied in
ruling on a summary judgment motion, and the Court of
Appeals invoked the correct standard here. See 713 F.3d
2                     TOLAN v. COTTON

                ALITO, J., concurring in judgment

299, 304 (CA5 2013). Thus, the only issue is whether the
relevant evidence, viewed in the light most favorable to
the nonmoving party, is sufficient to support a judgment
for that party. In the courts of appeals, cases presenting
this question are utterly routine. There is no question
that this case is important for the parties, but the same is
true for a great many other cases that fall into the same
category.
  On the merits of the case, while I do not necessarily
agree in all respects with the Court’s characterization of
the evidence, I agree that there are genuine issues of
material fact and that this is a case in which summary
judgment should not have been granted.
  I therefore concur in the judgment.